51 F.3d 275
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Rudy MARTINEZ, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-2861.
United States Court of Appeals, Seventh Circuit.
Argued March 27, 1995.Decided March 28, 1995.

1
Before EASTERBROOK and KANNE, Circuit Judges, and STIEHL, District Judge*.

ORDER

2
Rudy Martinez sought relief under 28 U.S.C. Sec. 2255 from a judgment of life imprisonment entered in 1992.  Passing all questions of waiver and forfeiture, the district court ruled that Martinez is not entitled to any relief.  We agree with the views expressed in that oral opinion and add only that the novel arguments Martinez presents would lead to the creation of new rules, which under Teague v. Lane, 489 U.S. 288 (1989), could do him no good.  See Goeke v. Branch, 63 U.S.L.W. 3688 (U.S. Mar. 20, 1995).


3
AFFIRMED.



*
 Of the Southern District of Illinois, sitting by designation